Allowable Subject Matter
Claims 1-3 and 6-20 are allowed after the Patent Board Decision filed on 23 November 2021.  
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest: 
An alignment system comprising: a taxi-assist camera configured to be mounted to an aircraft and oriented to provide real-time video during taxi operations of both a specific feature(s) of the aircraft and of nearby objects external to the aircraft, the real-time video comprising a time sequence of image frames, each image frame including a two-dimensional array of pixel data; a feature detector configured to detect the specific feature(s) of the aircraft within at least one of the image frames; a feature comparator configured to compare the detected specific feature(s) within the at least one of the image frames with a reference feature within a reference image, the feature detector comprising a noise reducer configured to zero the pixel data of the at least one edge image for pixels that have an amplitude that is less than a threshold, wherein the noise reducer is further configured to adaptively set the threshold so that fewer than a predetermined number of pixels have amplitudes that are not less than the threshold, and thereby are not zeroed; and an image transformation operator configured to transform each of the image frames of the real-time video into a transformed image frame such that the detected specific feature(s) is located at a two-dimensional location(s) within each of the transformed image frames, the two-dimensional location within each of the transformed image frames corresponding to a two-dimensional reference location corresponding to the reference feature within the reference image (Independent claim 1; claims 2, 3, and 6-15 depend from claim 1).
A method for aligning taxi-assist camera of an aircraft to a standard view, the method comprising the steps of: obtaining a first image from a camera mounted on an aircraft, the first image comprising a two-dimensional array of pixel intensity data; calculating edge intensity data using the obtained first image, wherein the calculating uses a function of differences between pixel intensity data of pixels within a local vicinity; creating a second image comprising a two-dimensional array of the calculated edge intensity data; thresholding the second image to zero the magnitude of edge intensity data that are below a threshold, while edges intensity data that are above the threshold survive; adaptively setting the threshold so that fewer than a predetermined number of pixels have amplitudes that are not less than the threshold, and thereby are not zeroed; selecting, from the surviving edges, a first target edge oriented in a first orientation and a second target edge oriented in a second orientation, the first and second orientations providing a basis that spans the two-dimensional array of edge intensity data; calculating a first offset between the selected first edge and a first reference location and a second offset between the selected second edge and a second reference location; generating a transformation operator that transforms the second image such that the selected first edge is located at the first reference location and the selected second edge is located at the second reference location; and applying the generated transformation operator in real-time during taxi operations to imagery obtained by the camera mounted on the aircraft (Independent claim 16; claims 17-20 depend from claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 18, 2021